QuickLinks -- Click here to rapidly navigate through this document





FORM OF
CONSULTING AGREEMENT

    This Consulting Agreement ("Agreement"), dated as of August 10, 2000 (the
"Effective Date"), is by and between Microvision, Inc., a Washington corporation
(the "Company"), and            ("Consultant").

    WHEREAS, the Company desires to enter into a relationship with Consultant
pursuant to which Consultant will provide certain business and financial
consulting services to the Company, and Consultant is willing to provide such
services to the Company;

    NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.  Services to be Provided.

    1.1  Services.  During the term of this Agreement, Consultant will provide
business and financial consulting services to the Company. The consulting
services will include but not be limited to advising senior management of the
Company on business development strategies, commercialization and application of
the Company's technologies, strategic financial matters relating to the
Company's financing activities, and strategic business alliances. During the
first three years of the term, from time to time (but not less than once per
calendar quarter) upon reasonable advance notice, Consultant will make herself
reasonably available (in person, by telephone or by e-mail) to senior management
for such consulting services. During the last two years of the term and during
any Extension Period (as defined in Section 3.1(b)), Consultant will consult (in
person, by telephone or by e-mail) with senior management on business and
financial matters on a semi-annual basis, unless the parties otherwise mutually
agree.

    1.2  Consultant's Other Business Activities.  The Company acknowledges that
Consultant's duties to the Company hereunder do not constitute the principal
business activity of Consultant. Subject to Consultant's confidentiality and
non-disclosure obligations set forth in Section 4 hereof, nothing in this
Agreement or in the scope of the obligations of Consultant pursuant hereto shall
be deemed or construed to limit or restrict in any way the right of Consultant
to engage in any other business activity or activities, which may include
activities that are directly or indirectly competitive with the business of the
Company.

    1.3  Effect of Consultant's Disability.  Consultant shall not be liable for
loss or damage resulting from any delay or non-performance, or be held in breach
hereof, in the event that Consultant is unable to provide consulting services
hereunder by reason of any medically determinable physical or mental impairment,
provided that Consultant gives the Company written notice of such disability
and, upon the reasonable request of the Company, evidence thereof.

2.  Compensation and Expense Reimbursement.

    2.1  Warrant.  In consideration of the execution and delivery of this
Agreement by Consultant, upon execution hereof the Company will issue and
deliver to Consultant a warrant, in substantially the form attached hereto at
Annex A, to purchase 100,000 shares of the Company's common stock (the "Warrant
Shares") at an exercise price of $34.00 per share (the "Warrant").

    2.2  Registration Rights.  The Company shall grant registration rights to
Consultant, pursuant to the terms and conditions set forth in that certain
Registration Rights Agreement of even date herewith (the "Registration Rights
Agreement"), with respect to the resale of the Warrant Shares.

1

--------------------------------------------------------------------------------

    2.3  Lock-up.  From the Effective Date hereof until the expiration of the
applicable lock-up period as set forth below, Consultant will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, that
number of Warrant Shares as set forth below, or enter into a transaction that
would have the same effect, without the prior written consent of the Company
(the "Lock-Up"):

Number of Warrant
Shares Subject to Lock-Up

--------------------------------------------------------------------------------

  Lock-Up Period
Expiration Date

--------------------------------------------------------------------------------

75,000   June 7, 2001 50,000   June 7, 2002 25,000   June 7, 2003

From and after the expiration of the applicable Lock-Up period, Consultant shall
be entitled to sell or otherwise dispose of that number of Warrant Shares that
are no longer subject to the Lock-Up (e.g., as of and from June 7, 2001, 50,000
Warrant Shares shall not be subject to the Lock-Up), provided that such sale or
other disposition complies with applicable securities laws. Notwithstanding the
foregoing, the Lock-Up shall be terminated and of no further force or effect in
the event that this Agreement is terminated in the event of Consultant's death
or pursuant to Section 3.3(b)(i) hereof.

    2.4  Reimbursable Expenses.  The Company shall reimburse Consultant in
accordance with the Company's travel expense policy for reasonable travel and
entertainment expenses incurred on Company business in connection with
performance of the services contemplated hereby, including but not limited to
reimbursement for mileage, first-class airfare, hotel, meals and such other
non-travel and entertainment expenses as may be approved in advance by the
Company ("Reimbursable Expenses").

3.  Term and Termination.

    3.1  Term.  

    (a) This Agreement shall commence on the Effective Date and shall remain in
effect for five years, unless extended pursuant to Section 3.1(b) or terminated
pursuant to Section 3.3.

    (b) If Consultant notifies the Company, in accordance with Section 1.3, that
she is unable to provide consulting services by reason of any medically
determinable physical or mental impairment, then the term of this Agreement
shall be extended for a period equivalent to the period commencing on the date
that Consultant so notifies the Company and ending on the date on which
Consultant notifies the Company that she is no longer unable to provide
consulting services (the "Extension Period"); provided, however, that the
Extension Period shall not exceed six months for Consultant's cumulative period
of disability, regardless of the number of disability notices that Consultant
delivers to the Company in accordance with Section 1.3 or the duration of any
particular disability period.

    3.2  No Automatic Renewal.  This Agreement will not be subject to any
implied or automatic renewals, and any relationship between the parties after
the term hereof will be the subject of a new agreement. The parties may extend
the term or any subsequent term of this Agreement by executing a separate
written agreement of extension.

    3.3  Termination.  

    (a) The Company may terminate this Agreement for any reason or for no reason
upon thirty days written notice to Consultant.

2

--------------------------------------------------------------------------------

    (b) This Agreement shall terminate upon Consultant's death. Consultant may
terminate this Agreement for "cause" upon thirty days written notice to the
Company. For purposes of this Section 3.3(b), "cause" shall mean:

     (i) Consultant's permanent and total disability (as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended);

    (ii) if the Company (1) ceases to carry on business as a going concern;
(2) commences a voluntary case or proceeding, or consents to the entry of an
order for relief against it in an involuntary case or proceeding, pursuant to or
within the meaning of applicable federal bankruptcy or state insolvency,
creditors' rights or similar laws; (3) consents to the appointment under
applicable bankruptcy, insolvency, creditors' rights or similar laws of a
receiver, trustee, assignee, liquidator, sequestrator or similar official of it
or for all or substantially all of its property; or (4) makes a general
assignment for the benefit of its creditors;

    (iii) if the development or commercialization of microdisplay technologies
ceases to constitute a continuing material business of the Company;

    (iv) the Company's breach of a material obligation to Consultant under this
Agreement, the Warrant, or the Registration Rights Agreement, which breach
remains uncured by the Company thirty (30) days after receipt by the Company of
notice from Consultant asserting such breach;

    (v) the completion of a tender offer, exchange offer, merger, consolidation,
reorganization, or other business combination, sale of assets or contested
election, or any combination of the foregoing, immediately subsequent to which
not less than a majority of the directors of the Company prior to the
transaction do not continue to serve as directors of the Company or its
successor after the transaction; provided that, if such a transaction occurs
during the first three years of the term of this Agreement, then Consultant
shall give the Company or its successor not less than ninety days (and not
thirty days) written notice of termination; or

    (vi) the resignation or termination of Richard F. Rutkowski and Stephen R.
Willey as executive officers of the Company.

    (c) Consultant shall be entitled to payment for all Reimbursable Expenses
incurred up to the date of termination.

    (d) Upon termination of this Agreement by the Company pursuant to
Section 3.3(a) or by Consultant pursuant to Section 3.3(b), Consultant shall
have no further obligation to provide consulting services to the Company and,
except as otherwise provided for in Section 12 hereof, shall have no liability
to the Company with respect thereto.

4.  Confidential Information.

    In the course of providing services to the Company under this Agreement,
Consultant will be exposed to the Company's confidential and proprietary
information. Consultant's use of all such Confidential Information (as defined
below) of the Company shall be in accordance with this Section 4.

    4.1  Definition of Confidential Information.  "Confidential Information"
shall mean any trade secret of the Company or other information relating to the
Company, its business or operations (including, but not limited to, any and all
pricing, customer, business, financial or technical information, studies, rules,
data or analyses, design specifications, and research and development plans),
that is disclosed to Consultant by the Company (whether disclosed orally, in
writing, or in electronic or other form) during the term of this Agreement.
Confidential Information shall not include information that: (i) was

3

--------------------------------------------------------------------------------

generally known to the public as of the Effective Date; (ii) becomes generally
known to the public after the Effective Date other than as a result of the act
or omission of Consultant; (iii) was known to Consultant, without restriction on
disclosure, prior to the disclosure thereof by the Company, as demonstrated by
contemporaneous written evidence of such prior knowledge; (iv) is disclosed to
Consultant by a third party without breach thereby of any confidentiality or
non-disclosure obligation to the Company; or (v) is required to be disclosed by
statute, regulation, court order, subpoena, request for production of documents,
administrative order or other process of law; provided, however, that prior to
disclosure under (v) above, Consultant shall notify the Company of the required
disclosure, allow the Company adequate opportunity to seek, at the Company's
expense, an appropriate protective order, injunction, or waiver of compliance,
and disclose only such information as is necessary to comply with the required
disclosure.

    4.2  Ownership of Confidential Information.  The Company shall retain all
right, title and interest to the Confidential Information, and disclosure
thereof by the Company to Consultant shall not be deemed to grant to Consultant
any license or right to use the Confidential Information except incidentally in
connection with providing services to the Company hereunder.

    4.3  Non-Disclosure Obligation.  Consultant acknowledges the competitive
value and confidential nature of the Confidential Information and the damage
that could result to the Company if the Confidential Information is disclosed to
any third party. Consultant agrees to keep the Confidential Information
confidential, to use the Confidential Information solely for the purpose of
providing services to the Company as contemplated by this Agreement, and not to
use the Confidential Information for Consultant's own purposes or in any manner
detrimental to the Company.

    4.4  Security Measures.  Consultant shall protect the Confidential
Information with security safeguards at least as great as those to which
Consultant accords to her own confidential business information. Consultant may
disclose Confidential Information to Consultant's agents on a need-to-know
basis, provided that Consultant has first executed appropriate written
agreements with such agents sufficient to enable Consultant to comply with this
Section 4.

    4.5  Remedy for Breach.  It is understood and agreed that breach of this
Section 4 by Consultant would cause irreparable harm to the Company and that
money damages would be an inadequate remedy for any such breach. The Company
shall be entitled to injunctive or other equitable relief as a remedy for any
such breach or threatened breach. Consultant agrees to waive any requirement
that the Company be required to post a bond or other security for the granting
of any equitable relief. No failure or delay in exercising any right, power or
privilege under this Section 4 shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

    4.6  Post-Termination Obligation.  Not later than thirty (30) days after the
expiration of this Agreement or upon termination hereof, Consultant shall return
to the Company all tangible embodiments of Confidential Information in
Consultant's care, custody or control.

5.  Indemnification and Relationship of the Parties.

    5.1  Limitation of Liability and Indemnification.  Each party hereto shall
indemnify and hold the other (and, with respect to the Company as indemnitee,
its directors, officers, agents, employees or subcontractors and, with respect
to Consultant as indemnitee, her agents, employees or subcontractors) harmless
for losses resulting from and to the extent of its own willful misconduct or
gross negligence arising from or incident to the performance of services
contemplated by this Agreement. Neither the Company nor Consultant shall be
responsible for any incidental, indirect, consequential, punitive or special
damages (including loss of profits or business interruption) sustained by the
other.

4

--------------------------------------------------------------------------------

    5.2  Damages for Failure to Provide Consulting Services.  

    (a) If, during the first three years of the term, Consultant fails to make
herself reasonably available (in person, by telephone or by e-mail) to senior
management from time to time (but not less once per calendar quarter) upon
reasonable advance notice, for consulting services, then the Company shall be
entitled to notify Consultant of such failure to perform hereunder. If
Consultant continues to fail to make herself reasonably available (in person, by
telephone or by e-mail) to senior management within thirty calendar days notice
thereof, then Consultant shall deliver to the Company, not more than five
business days after expiration of such thirty day period:

     (i) that number of Warrants equal to the product of 75,000 (the number of
Warrant Shares subject to the Lock-Up as of the Effective Date) and a fraction,
the numerator of which shall be the number of calendar days between the date the
Company notified Consultant of her failure to perform hereunder and the date of
the third annual anniversary of the Effective Date, and the denominator of which
shall be 1095 (the number of calendar days in the first three years of the term
hereof) (the "Damages Warrants"), plus a bank certified or cashier's check in
the amount of fifty thousand dollars ($50,000) (the "Damages Payment").

    (ii) If Consultant does not own a sufficient number of Warrants to satisfy
her obligation to deliver the Damages Warrants to the Company, then, in addition
to the Damages Payment, Consultant shall deliver to the Company, not more than
five business days after expiration of the thirty day period referenced in
Section 5.2(a), (x) all Warrants then-owned by Consultant, and (y) the Adjusted
Market Value (as defined below) of that number of shares of common stock of the
Company equivalent to the number of Warrant Shares issued (or, if Consultant has
transferred Warrants in accordance with the terms thereof, that would have been
issuable) upon exercise of that number of Warrants equal to the Damages Warrants
less the number of Warrants then-owned by Consultant (such shares of common
stock are referred to herein as the "Damages Shares").

    (b) For purposes of Section 5.2(a)(ii), "Adjusted Market Value" means:

     (i) the product of (x) the Damages Shares and (y) the closing price of the
Company's common stock on the Nasdaq National Market, or such other principal
market or exchange on which the Company's common stock may then be listed or
traded, on the date on which the Company first notifies Consultant of her
non-performance in accordance with Section 5.2(a) (the "Market Price");

    (ii) less the aggregate exercise price of the Warrants exercised (or, if
Consultant has transferred Warrants in accordance with the terms thereof, that
would have been exercisable) for the number of shares of common stock that
constitute the Damages Shares;

provided that the Consultant shall be entitled to subtract from the Adjusted
Market Value the "Tax Cost," as determined herein, of including compensation in
income upon exercise (or deemed exercise) of the Warrants and deducting the
amount of the repayment of Adjusted Market Value to the Company.

    (c) For purposes of Section 5.2(b), the "Tax Cost" shall be determined as
follows:

     (i) The receipt of income and the repayment of Adjusted Market Value shall
be deemed to have occurred in the taxable year of repayment; and

    (ii) The Tax Cost shall be the excess of (a) the federal income tax
liability of the Consultant for the taxable year of repayment calculated with
the income and repayment described in clause (i) above over (b) the federal
income tax liability of Consultant for the

5

--------------------------------------------------------------------------------

taxable year of repayment calculated without the income and repayment described
in clause (i) above.

    (iii) In making the calculations described in clause (ii) above, the
deduction for the repayment shall be a deduction which is not a "miscellaneous
itemized deduction" as defined in Section 67(b) of the Internal Revenue Code of
1986, as amended, if Consultant is advised by her usual tax advisers or, upon
the request of Consultant, other tax advisers reasonably selected by the
Company, that she has a reasonable reporting position that the deduction is not
a "miscellaneous itemized deduction."

The calculation described in clause (ii) shall be provided to the Company for
its approval and consent in advance of any subtraction from Adjusted Market
Value. If the Company does not approve of nor consent to, the calculation of Tax
Cost, the calculation shall be submitted to a nationally recognized firm of
independent certified public accountants (other than the Company's independent
auditors) reasonably selected and paid by the Company for a re-determination,
consistent with clauses (i), (ii) and (iii) above, which shall be final and
binding on Consultant and the Company; provided that, in the event that such
re-determination discloses an error in the calculation of Tax Cost that would
have resulted in an underpayment of Adjusted Market Value equal to or greater
than twenty percent (20%) of the Adjusted Market Value required to be paid to
the Company, then Consultant shall reimburse the Company for all reasonable
expenses relating to the re-determination.

    (d) Consultant may, in her discretion, pay the Adjusted Market Value to the
Company (i) by bank certified or cashier's check or (ii) in shares of the
Company's common stock (which number of shares shall be equal to the Adjusted
Market Value divided by the Market Price).

    (e) For purposes of Section 5.2(a), Consultant shall have "failed to make
herself reasonably available to senior management of the Company" if, during any
particular calendar quarter, she repeatedly and consistently is unavailable to
provide consulting services as required pursuant to Section 1.1.

    (f)  If, during the last two years of the term of this Agreement and any
Extension Period, Consultant fails to consult (in person, by telephone or by
e-mail) with senior management on business and financial matters on a
semi-annual basis, then the Company shall be entitled to notify Consultant of
such failure to perform hereunder. If Consultant fails to make herself
reasonably available (in person, by telephone or by e-mail) to senior management
within thirty calendar days of such notice, then Consultant shall deliver to the
Company, not more than five business days after expiration of the thirty day
performance period, a bank certified or cashier's check in the amount of fifty
thousand dollars ($50,000), if the failure to perform occurs during the fourth
year of the term, or twenty-five thousand dollars ($25,000), if the failure to
perform occurs during the fifth year of the term or any Extension Period.

    (g) This Section 5.2 shall constitute the Company's sole remedy for
Consultant's failure to perform in accordance with Section 1.1 hereof, provided
that the limitations set forth herein shall not affect the Company's right to
any insurance proceeds arising as a result of Consultant's non-performance under
Section 1.1. This Section 5.2 reflects the negotiated agreement of the parties,
and Consultant's liability under Section 5.2 is intended to be proportional to
the actual harm that the Company would incur in the event of Consultant's
non-performance under Section 1.1.

    5.3  Relationship of Parties.  The Company and Consultant agree that
Consultant shall perform services hereunder as an independent contractor and
that Consultant shall retain control over and responsibility for her own
operations and personnel, if any. Nothing herein shall create any partnership,
agency, employment or similar relationship between the parties. Consultant will
not, by reason of this

6

--------------------------------------------------------------------------------

Agreement, be entitled to participate in workers' compensation, retirement,
insurance or any benefit under any Company benefit or other employee plan. The
Company will not withhold or pay any income or payroll taxes on behalf of
Consultant. Neither party, nor their principals or employees, shall have
authority to contract in the name of or bind the other, except as expressly
agreed to in writing by the parties.

6.  Publicity.

    Consultant shall permit the Company to use her name in press releases
announcing her relationship with the Company, subject to Consultant's review and
approval of the text of any proposed press release.

7.  Notices.

    All notices, requests, and other communications hereunder shall be deemed to
be duly given if hand delivered or sent by overnight courier with guaranteed
next day delivery, by confirmed facsimile transmission, or by U.S. mail, postage
prepaid, return receipt requested, addressed to the other party at the address
as set forth below:

To the Company:   Microvision, Inc.
Attn: Richard Raisig
19910 North Creek Parkway
Bothell, WA 98011-3008
Fax: (425) 481-1625  
With a copy to:  
   
Stoel Rives, LLP
Attn: Christopher J. Voss
One Union Square, Suite 3600
600 University Street
Seattle, Washington 98101-3197
Fax: (206) 386-7500  
To Consultant:  
   
   
With a copy to:  
   
Squadron, Ellenoff, Plesent & Sheinfeld, LLP
Attn: Jeffrey W. Rubin
551 Fifth Avenue
New York, NY 10176
Fax: (212) 697-6686  
   
   
 

Any notice or other communication hereunder shall be effective upon actual
delivery. Either party may change the address or facsimile number to which
notices for such party shall be addressed by providing notice of such change to
the other party in the manner set forth in this Section 7.

8.  Applicable Law and Forum.

    This Agreement shall be governed by the laws of the State of Washington,
without giving effect to its conflicts of law rules. Jurisdiction and venue for
any action or proceeding hereunder shall lie in the state and federal courts
located in Seattle, Washington. The parties expressly agree that all claims in
respect of any such action or proceeding may be heard and determined in any such
court and Consultant waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought.

7

--------------------------------------------------------------------------------

9.  Severability.

    If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

10. Waiver and Remedies.

    No waiver of any term or condition of this Agreement shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition. No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement, by
law or otherwise afforded, will be cumulative and not alternative.

11. No Third Party Beneficiary.

    The terms and provisions of this Agreement are intended solely for the
benefit of the parties hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person or entity.

12. Survival.

    The provisions of Sections 2.3 (except upon termination hereof pursuant to
Section 3.3(b)(i)), 2.4, 4, 5.1, 5.2, 8 and 13 hereof shall survive expiration
or termination of this Agreement.

13. Attorneys' Fees.

    If any legal action or any arbitration or other proceeding is brought for
the enforcement or interpretation of this Agreement, the Warrant, or the
Registration Rights Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with or related to this Agreement, the
Warrant, or the Registration Rights Agreement, the successful or prevailing
party shall be entitled to recover reasonable attorneys' fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which a party may be entitled, including those incurred on appeal or in
bankruptcy proceedings.

14. Assignment.

    Consultant acknowledges that the services to be rendered are unique and may
not be assigned by Consultant without the prior written consent of the Company.
This Agreement will inure to the benefit of and be binding upon the parties and
their permitted assigns and successors.

15. Entire Agreement and Amendments.

    This Agreement, including Annex A hereto, and the Registration Rights
Agreement, contain the entire agreement of the parties relating to the subject
matter hereof. This Agreement shall terminate and supersede any prior written or
oral agreements or understandings between the parties regarding the subject
matter hereof. Any amendments or modifications to this Agreement must be in
writing and executed by the party against whom enforcement is sought.

16. Counterparts.

    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument.

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as
of the date above written.

Microvision, Inc.   Consultant  
By:  
   
      

--------------------------------------------------------------------------------

 
   
      

--------------------------------------------------------------------------------

 
 
Its:  
 
   
 
      

--------------------------------------------------------------------------------

 
 
   
 
SSN#:  
 
   
 
      

--------------------------------------------------------------------------------

 
 
   
 
   
 
   
 
   
 
   
 
   
 
 

9

--------------------------------------------------------------------------------



QUICKLINKS

FORM OF CONSULTING AGREEMENT
